EXAMINER'S AMENDMENT 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Replace paragraph [0001] as follows:

--[00001] This application is a continuation of Application Ser. No. 15/369,731, filed December 5, 2016, now U.S. Patent No. 10,455,846, which is a continuation of Application Ser. No. 13/952,644, filed July 28, 2013, now U.S. Patent No. 9,510,606, which is a continuation of Application Ser. No. 11/641,468, filed December 18, 2006, now abandoned, which is a continuation-in-part of Application No. 10/229,462, filed August 27, 2002, now U.S. Patent No. 7,169,428, all of which are incorporated by reference as if fully set forth herein. –

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A method for making a dairy composition, the method comprising subjecting skim milk to an ultrafiltration step to produce a UF permeate fraction and a UF retentate fraction; subjecting the UF permeate fraction to a nanofiltration step to produce a NF permeate fraction and a NF retentate fraction; subjecting the NF permeate to a reverse osmosis step to produce a RO permeate fraction and a RO retentate fraction; combining the UF retentate fraction with the NF retentate fraction and the RO retentate fraction to form a mixture; treating the mixture with lactase enzyme to form a dairy composition is not taught nor fairly suggested by the prior art or any combination thereof.


Terminal Disclaimer
The terminal disclaimer filed on June 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,510,606 and 10,455,846 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
June 24, 2021